DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Applicant’s previously elected the low concentrated pesticide composition of group II in their response on 07/01/2019 which now includes claims 10-11, 16-20, and is linked by claim 1. Thus, the claims under examination are claims 1 as it relates to claims 10-11, 16-20. The other composition claims which depend from claim 1 and do not require the limitations of a low concentrated pesticide composition, e.g. claims 2-9, 13-15, and new claims 21-22 are hereby withdrawn as being not directed to the previously elected invention of a low concentrated pesticide composition. Upon finding the linking claim 1 allowable the examiner will rejoin the claims 2-9, 13-15, and 21-22 and the method claim 12. The examiner suggests that applicant’s amend these withdrawn claims as necessary throughout prosecution so that they are ready for rejoinder.
	Thus, the claims under examination in this office action are 1, 10-11, and 16-20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 10-11, 16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kisenwether et al. (US20120040833, from IDS).
	Applicant’s claim:
	-- A low concentrated pesticide composition comprising at least a formulation of  claim 1 and a pesticide compound in an amount ranging from 0.05 to 14 pbw, based on 100 pbw of the of the low concentrated pesticide composition.

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claims 1, 10-11, and 16, Kisenwether teaches aqueous pesticidal compositions wherein the pesticide, specifically a herbicide, more specifically glyphosate or glufosinate, is contained in the formulation in amounts of about 15 pbw based on 100 pbw of the formulation and about 15 pbw would read on the claimed 14 pbw of pesticide based on 100 pbw of the formulation that is instantly claimed in claims 10-11, and 16 and Kisenwether further teaches wherein their pesticide composition comprises from 0.005 to about 10 pbw of fatty acid (C1-C3) alkyl ester which reads on applicant’s claimed from 1 to 16 pbw  based on 100 pbw of fatty acid (C1-C3) alkyl esters, and Kisenwether teaches betaine surfactants in amounts of about 1 pbw to about 20 pbw, typically about 10 pbw based on 100 pbw of the formulation which reads on the claimed at least 5 pbw based on 100 pbw of the formulation and wherein the formulation can further comprise a fertilizer which reads on the instantly claimed plant nutrient, and wherein the composition further comprises water which reads on the claimed aqueous formulations (See [0144-0149]; [0250]). Regarding claims 1, 10, and 19-20, Kisenwether teaches wherein the weight ratio between the betaine surfactant and the fatty acid (C1-C3) alkyl ester is greater than 0.9 because if the typical/preferred 10 pbw, most preferred 8 pbw betaine is used with the typical/preferred 8 pbw, or even the most preferred amount of 6 pbw of fatty acid then the ratio of 10/8=1.25 and the ratios of the most preferred amounts of 8pbw/6pbw = 1.33 both of which are greater than 0.9, and are greater than or equal to 1.1 and specifically fall within the claimed range of 1.1 to 3.4 that are claimed in claims 1, and 19-20 (See [0144-0149]; [0250]). 
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Kisenwether merely does not teach an express example of the instantly claimed invention wherein the betaine, plant nutrient, fatty acid (C1-C3) alkyl ester and pesticide in the claimed concentrations. However, it would have been obvious to one of ordinary skill in the art to optimize the concentration of the pesticidal compositions to be the claimed low concentrated formulation, wherein the pesticide, specifically herbicide, more specifically glufosinate and/or glyphosate, in concentrations/amounts of 0.05-14 parts by weight with the plant nutrient and fatty acid (C1-C3) alkyl ester in amounts of 1 to 16 pbw based on 100 pbw of the formulation, and betaine in amounts of at least 5 pbw based on 100 pbw of the formulation and wherein the ratio of the betaine to the fatty acid (C1-C3) alkyl ester is greater than 0.9, specifically greater than or equal to 1.1, and within the range of 1.1 to 3.4 as are instantly claimed because Kisenwether teaches compositions which comprise all of the claimed components in the claimed amounts and ratios and it would have been obvious to optimize the amount of glyphosate/glufosinate pesticide to be from 0.05-14 pbw because Kisenwether teaches amounts of about 15 pbw based on 100 pbw of the formulation and 14 is about 15. Additionally, it is known “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Further, the courts have found, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). In the instant case the about 15 pbw taught by Kisenweather does overlap the claimed 14 pbw because 14 is about 15 pbw.

Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been obvious to one of ordinary skill in the art at the time of the instant invention’s filing to form the claimed low concentrated pesticide composition because Kisenwether teaches forming pesticide compositions which comprise the same/overlapping concentrations of the same active herbicides, the same fatty acid (C1-C3) alkyl esters in the same/overlapping concentrations/amounts, and the same betaine surfactants in the same/overlapping concentrations/amounts as are instantly claimed and wherein these compositions can further comprise a plant nutrient. Thus, one of ordinary skill in the art would have been motivated to form the claimed composition of claims 1, 10-11, and 16 when looking to Kisenwether because Kisenwether teaches forming herbicide compositions wherein the active is glyphosate and/or glufosinate, etc. in the claimed concentrations and wherein the compositions comprise the claimed the same fatty acid (C1-C3) alkyl esters in the same/overlapping concentrations/amounts, the same betaine surfactants in the same/overlapping concentrations/amounts, and wherein the compositions can further comprise plant nutrients. One of ordinary skill in the art would have been motivated to form the claimed low concentrated formulations because Kisenwether specifically teaches that the claimed components are useful in the claimed amounts for forming effective agricultural formulations for controlling weeds. Further, it would have been obvious to optimize the amounts of the formulations taught by Kisenwether to be the exact ranges instantly claimed because, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). In the instant case the about 15 pbw taught by Kisenweather does overlap the claimed 14 pbw because 14 is about 15 pbw.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kisenwether (US20120040833) as applied to claims 1, 10-11, 16, and 19-20 above, and further in view of Modaressi et al. (US20060264328).
Applicant’s claim:
--the low concentrated pesticide composition of claim 10, wherein the pesticide compound is contain in an amount of 0.05-12 pbw and/or 0.05 to 10 pbw, based on 100 pbw of the composition.

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Kisenwether teaches the composition of claims 1, 10-11, 16, and 19-20 as is discussed above and incorporated herein.

Ascertainment of the difference between prior art and the claims
(MPEP 2141.02) and Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	Kisenwether does not specifically teach wherein the concentration of the pesticide is 0.05-12 pbw and/or 0.05 to 10 pbw as is now instantly claimed. However, they do teach wherein the concentration of pesticide is about 15 pbw which is very close to the claimed 12 pbw. Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, e.g. in the instant case the compound will still function as a pesticide. However, these deficiencies in Kisenwether are addressed by Modaressi.
	Modaressi teaches pesticidal compositions which comprise greater than or equal to about 0.006 parts by weight of a betaine surfactant, greater than or equal to 0.02 parts by weight of a humectant, an effective amount of a pesticide, specifically amounts of about 10 parts by weight or greater which reads on the instantly claimed ranges of 0.05 to 12 pbw and 0.05-10 pbw instantly claimed and Modaressi further teaches wherein the composition can comprise fatty acid esters, and wherein the effective amount can be determined by one of ordinary skill in the art because they teach that the effective amount is the relative amount of the pesticide in a pesticidal composition that is effective to control a target pest, e.g. a target plant, fungus or insect, when the pesiticide is applied at a given rate, and specifically teaches a composition which employs even lower concentrations of glyphosate, e.g. from 0.1 to about 5 pbw based 100 pbw of the composition of glyphosate and wherein the composition can further comprise fertilizers (See entire document; abstract; [0034-0036]; [0038-0039]; [0041-0044]; [0031]; [0049]; etc.) Thus, it would have been obvious to one of ordinary skill in the art to optimize the amount of pesticide, specifically glyphosate or glufosinate herbicide in the composition of Kisenwether to be the instantly claimed amounts because it was known in the art to optimize the amounts of active agents in order to determine the most effective amount, especially since the prior art recognizes that lower amounts/concentrations were known to be useful, e.g. 0.1 to 5 pbw of glyphosate or even 10 pbw based on 100 pbw of the pesticidal composition as is taught by Modaressi. 

Response to Arguments/Remarks
	Applicant’s amendments to the claims and arguments have been fully considered, but were not persuasive at this time. Applicant’s arguments insofar as they pertain to the revised grounds of rejection are presented herein. The examiner notes that applicants added new claims 21-22 which do not require any aspect of the low concentrated pesticide composition which was the elected invention in applicant’s previous response to the election/restriction requirement which is discussed above in the claim status section. As such, these claims are withdrawn as being directed to a non-elected invention. 
	Applicant’s amendments to the claims, new claims and arguments have been fully considered, but were not persuasive at this time. 
	Applicants argue that Kisenwether fails to teach or suggest applicants claimed ratio of betaine surfactant to the fatty acid alkyl ester being greater than 0.9. They argue that the examiner picked exemplary end values of ranges taught by Kisenwether and indicated that such values are “preferred” (emphasis added by applicants). Respectfully, the examiner disagrees with this assessment. Kisenwether specifically and explicitly discloses the exemplary values of betaine and fatty acid C1-C3 alkyl ester that were cited by the examiner as explicitly preferred values for each (see [0146-0147] which was cited by the examiner previously) and Kisenwether further states within this paragraph that these values are especially preferred/most preferred (as they are the even more typically used amounts). This entire teaching of most preferred values (e.g. the even more typically used amounts) is explicitly taught by Kisenwether. One of ordinary skill in the art when looking to Kisenwether to form a aqueous composition with pesticides would look to Kisenwether’s explicitly preferred values first which gives a ratio of betaine to fatty acid C1-C3 alkyl ester of (about 8 to 6) is ~ 1.33 which means Kisenwether specifically prefers their betaine to fatty acid C1-C3 alkyl ester ratio to be greater than 0.9 whether or not they specifically disclose a ratio because they explicitly disclose what values of each are preferred and one of ordinary skill in the art can readily infer the weight ratio from the preferred amounts of betaine and fatty acid C1-C3 alkyl ester.
	Applicants then argue that they get unexpectedly good results from their formulation of claim 1. The examiner respectfully points out that these results are not unexpected in light of the teachings of Kisenwether discussed above and in the rejection herein which specifically teaches that the preferred amounts of betaine to fatty acid C1-C3 alkyl ester fall within applicants weight ratio of greater than 0.9.
Applicants then point to table I and state that it compares a weight ratio of betaine surfactant to fatty acid ester with a co-surfactant and 10% wt. ammonium sulfate. The examiner respectfully points out that the elected invention was the low concentrated pesticide composition which only requires the formulation of claim 1 and a pesticide composition, nowhere is 10% ammonium sulfate or a co-surfactant required by the low concentrated pesticide composition which comprises the formulation of claim 1, which is taught by Kisenwether as is discussed above and in the 103 rejection herein. As Kisenwether already teaches that they specifically prefer that the amount of betaine to be about 8 pbw (See [0147]) and the preferred amount of fatty acid alkyl ester is 6 pbw in Kisenwether (See [0146]) and the ratio of these most preferred amounts 8/6 is 1.33 which falls within all of applicant’s claimed ratios and as such would also obviously already be achieving the argued superior homogeneity and stability as this is a property of these claimed components in the claimed ratios as is asserted by applicants, especially since it is known that, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). 
The formulations of Kisenwether should therefore exhibit the same properties as the instantly claimed formulations since they also comprise the components required by claim 1 and include the low pesticide in the claimed concentrations as is required by claims 10-11 and 16-20. Thus, applicant’s results are not unexpected in view of the teachings of Kisenwether when taken in view of Modaressi which are discussed above, and these properties would be present in the preferred formulations of Kisenwether which have a betaine to fatty acid C1-C3 alkyl ester ratio of greater than 0.9, specifically ~1.33 (about 8 to 6). Applicant’s then argue the results of Tables II, III, IV, VIII, and IX and the examiner respectfully points out that these are not required features of the elected low concentrated pesticide composition and that applicant’s results are not commensurate in scope with the instant claims as is discussed above as the claims require any plant nutrient in any amount, in addition to the betaine and the fatty acid C1-C3 alkyl ester being present in the disclose amounts and ratios which are taught by Kisenwether as is discussed above. 
	Applicants argue that it would not have been obvious to change the concentration of pesticide in Kisenwether to achieve the instantly claimed formulation. The examiner respectfully disagrees because for instance claim 1 does not even require any pesticide of any kind in any amount, and as such all amounts read on the instant claims. Further, with respect to claim 10, Kisenwether teaches overlapping amounts and ratios of all of applicant’s claimed components including when they state that their composition can comprise about 15 pbw of pesticide because about 15 pbw would include the 14 pbw that are instantly claimed and it is known, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). In the instant case, contrary to applicant’s arguments and assertions, the about 15 pbw pesticide taught by Kisenwether does overlap the claimed 14 pbw of pesticide because 14 is about 15 pbw. Thus, whether or not the prior art calls their formulation a concentrate and the instant composition is called a low concentrated formulation the amounts of pesticide in the formulation overlap and as such Kisenwether which teaches overlapping amounts of all of applicant’s claimed components as is discussed above still reads on the instantly claimed composition. Applicants then argue that they disagree with the examiner’s characterization that Kisenwether reads on the instantly claimed compositions because Kisenwether generally uses higher amounts of pesticides. The examiner respectfully disagrees and respectfully points out that, “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983). Thus, contrary to applicants arguments/assertions Kisenwether teaching about 15 pbw pesticide and overlapping amounts of all of the other claimed compounds, and overlapping ratios of those components does still read on and render obvious the instantly claimed composition, especially since claim 1 does not even limit the amount or presence of pesticides as it is currently written. Further, the examiner points out that this is an obviousness rejection and not an anticipatory rejection and Kisenwether does not need to specifically exemplify applicant’s compositions.
Applicants then argue that there is no rationale or underpinning as for why applicants would optimize the amounts of the compositions of Kisenwether to read on the claimed ranges of pesticide. The examiner respectfully first points out that Kisenwether already teaches about 15 pbw of pesticide and overlapping amounts and ratios of all of applicant’s other claimed components as is discussed above, and specifically teaches that their preferred amounts/typically used amount of betaine is about 8 pbw in Kisenwether (See [0147]) and the most preferred amount/most typically used amount of fatty acid alkyl ester is 6 pbw in Kisenwether (See [0146-0147]) and the ratio of these most preferred amounts about 8 to 6 is ~1.33 which falls within all of applicant’s claimed ratios and as such would also obviously already be achieving the argued superior homogeneity and stability as this is a property of these claimed components in the claimed ratios as is asserted by applicants, especially since it is known that, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). 
As such, Kisenwether already teaches the composition of claims 1, 10-11, 16, and 19-20 as is discussed above and one of ordinary skill in the art would be motivated to form the claimed composition when looking to Kisenwether because these were amounts which were already taught to be useful in the art for forming the claimed compositions in Kisenwether. Applicants further argue that the claimed ratios of betaine surfactant to fatty acid alkyl ester demonstrated superior homogeneity and stability. The examiner respectfully points out firstly that these are features which are not claimed or required by the instant claims as they are currently written. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., superior homogeneity and stability) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further the most preferred amounts of betaine are about 8 pbw in Kisenwether (See [0147]) and the most preferred amounts of fatty acid alkyl ester are 6 pbw in Kisenwether (See [0146]) and the ratio of these most preferred amounts about 8 to 6 is ~1.33 which falls within all of applicant’s claimed ratios and as such would also obviously already be achieving the argued superior homogeneity and stability as this is a property of these claimed components in the claimed ratios as is asserted by applicants, especially since it is known that, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). 
 	Applicants then argue against rejection over Kisenwether in view of Modaressi. They argue that the examiner does not explain why it would be obvious to optimize the amounts in Kisenwether to lower ranges instantly claimed. The examiner respectfully disagrees because Modaressi teaches pesticidal compositions which comprise greater than or equal to about 0.006 parts by weight of a betaine surfactant, greater than or equal to 0.02 parts by weight of a humectant, an effective amount of a pesticide, specifically amounts of about 10 parts by weight or greater which reads on the instantly claimed ranges of 0.05 to 12 pbw and 0.05-10 pbw instantly claimed and Modaressi further teaches wherein the composition can comprise fatty acid esters, and wherein the effective amount can be determined by one of ordinary skill in the art because they teach that the effective amount is the relative amount of the pesticide in a pesticidal composition that is effective to control a target pest, e.g. a target plant, fungus or insect, when the pesiticide is applied at a given rate, and specifically teaches a composition which employs even lower concentrations of glyphosate, e.g. from 0.1 to about 5 pbw based 100 pbw of the composition of glyphosate and wherein the composition can further comprise fertilizers (See entire document; abstract; [0034-0036]; [0038-0039]; [0041-0044]; [0031]; [0049]; etc.) Thus, it would have been obvious to one of ordinary skill in the art to optimize the amount of pesticide, specifically glyphosate or glufosinate herbicide in the composition of Kisenwether to be the instantly claimed amounts of 0.05 to 12 pbw and/or 0.05-10 pbw because it was known in the art to optimize the amounts of active agents in order to determine the most effective amount, especially since the prior art recognizes that lower amounts/concentrations were known to be useful, e.g. 0.1 to 5 pbw of glyphosate or even 10 pbw based on 100 pbw of the pesticidal composition as is taught by Modaressi. 
Conclusion
	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616